Citation Nr: 0423524	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION


The veteran served on active duty from March 1943 to 
September 1946 in the United States Navy and from September 
1950 to October 1951 in the United States Army.  The veteran 
also had subsequent National Guard and Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation and denied a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.

The Board remanded the veteran's claim in December 2003.


FINDINGS OF FACT


1.  The veteran has had two VA audiological evaluations - 
application of the puretone average and speech discrimination 
scores from these evaluations to tables VI and VI (a) in the 
Rating Schedule results in the designation of "I" for the 
right ear and "II" for the left ear; "I" for the right ear, 
and "II" for the left ear; which, when applied to table 
VII, results in a percentage evaluation for hearing 
impairment of 0 percent (i.e., noncompensable).

2.  The veteran did not have puretone thresholds of 55 
decibels or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.

3.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency.  

4.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.
CONCLUSIONS OF LAW


1.  The scheduler criteria for a compensable evaluation for 
bilateral hearing loss have not been met for the entire 
rating period.  See 38 U.S.C.A. § 1155, 5103, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2003).

2.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted.  See 38 C.F.R. § 3.324 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from March 1943 to Sept 
1946 in the United States Navy and from September 1950 to 
October 1951 in the United States Army with subsequent 
National Guard and Reserve service.  He alleged that his 
current hearing loss was due to his exposure to loud noises 
as a military pilot and being present during Naval and Army 
artillery firings.  In a September 2001 rating decision, the 
RO granted service connection for bilateral hearing loss, and 
assigned a noncompensable disability evaluation, effective 
from June 2001.

In its decision, the RO noted that the service medical 
records for the period of Navy service from 1943 to 1946 and 
the period of Army service from 1950 to 1951, confirmed that 
the veteran served as a military pilot.

In June 2001, the veteran submitted a private audiological 
examination from W.A. & H.C., Inc. that was not dated.  The 
examiner reported the following:



				   HERTZ

1000
2000
3000
4000
RIGHT
25
20
65
60
LEFT
30
35
55
50

There was no evidence that the examiner conducted the 
Maryland CNC speech recognition test.

In August 2001, the veteran submitted to a VA audiological 
examination.  The claims folder was reviewed in conjunction 
with the examination.  The examiner noted that the folder 
revealed that in 1944 and 1946 the veteran scored 15/15 on 
the whisper test.  In September 1951 and July 1951 the 
whisper test was performed again revealing normal hearing.  
The examiner reported the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
55
70
LEFT
20
25
45
55
55

The veteran's Maryland CNC speech recognition scores were 94 
percent for the right ear and 88 percent for the left ear.  
The examiner stated that military testing performed using the 
whisper test was not frequency specific and therefore high 
frequency hearing loss could not be ruled out.  The test 
results were consistent with a history of noise exposure, 
which the veteran sustained while in the military.  The 
examiner concluded that since the veteran sustained no noise 
exposure after the military, it was as likely as not that the 
current hearing loss was related and due to the veteran's 
military experience.

Outpatient treatment records from the Cleveland VA Medical 
Center (VAMC), dated April 2003, reflected that the veteran 
was fitted with hearing aides.

In March 2004, the veteran submitted to a subsequent VA 
audiological examination.  The examiner reported the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
60
65
LEFT
20
35
40
55
60

The veteran's Maryland CNC speech recognition scores were 92 
percent for the right ear and 92 percent for the left ear.  
The acoustic immittance test was administered and it revealed 
normal middle ear function with the acoustic reflex present 
at 500 Hertz in the right ear.  In the left ear, there 
appeared to be a conductive component, with the acoustic 
reflex present at 500 Hertz.  The veteran was diagnosed with 
moderate sensorineural hearing loss of the right ear and 
moderate mixed hearing loss of the left ear.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  
First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated June 2001, the RO 
informed the veteran of the requirements to prove his claim 
for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003).  The June 2001 letter informed the 
veteran that VA would assist in obtaining medical records, 
employment records, or records from other Federal agencies.  
The June 2001 letter also informed the veteran that it is the 
RO's duty to aid in the development of private lay or medical 
evidence.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  The June 2001 letter informed the veteran what the 
evidence must show to establish entitlement for service 
connected compensation benefits, and requested that the 
veteran complete, sign and return the VA Forms 21-4142 to 
authorize the RO to obtain his medical records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his hearing loss.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that not 
specifically the RO's not specifically requesting that the 
veteran provide any evidence in his possession that pertained 
to his claim did not prejudice the veteran.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.§ 3.102 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In a claim for a 
greater original rating after an initial award of service 
connection, as in this case, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2003).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d) (2003). 

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  See 38 C.F.R. § 4.85(b) (2003).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  See 38 C.F.R. 
§ 4.85(e) (2003).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns 
of hearing impairment.  Under its provisions, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determined the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determined the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
numeral.  See 38 C.F.R. § 4.86 (2003).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  See 38 C.F.R. § 4.85 (2003). 

On the VA audiometric examination conducted in August 2001, 
the average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, was 46 for the right ear and 45 for 
the left ear.  Speech discrimination ability was 94 percent 
for the right ear and 88 percent for the left ear. These 
findings are consistent with Level I hearing in the right ear 
and Level II hearing in the left ear. A noncompensable 
disability rating is assigned for hearing loss when hearing 
acuity is Level II for the poorer ear and Level I for the 
better ear.  See 38 C.F.R. § 4.85, 4.87, DC 6100 (2003). 

On the VA audiometric examination conducted in March 2004, 
the average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, was 48 for the right ear and 48 for 
the left ear.  Speech discrimination ability was 92 percent 
for the right ear and 92 percent for the left ear.  These 
findings are consistent with Level I hearing in the right ear 
and Level I hearing in the left ear.  A noncompensable 
disability rating is assigned for hearing loss when hearing 
acuity is Level I for the poorer ear and Level I for the 
better ear.  See 38 C.F.R. § 4.85, 4.87, DC 6100 (2003).

It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 
38 C.F.R. § 4.86 (b) (1999).   

Even though medical records reflect that the veteran uses a 
hearing aid, the payment of additional compensation based 
upon the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44118 (1987); 
64 Fed. Reg. 25202, 25204 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  See 38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996);  see also Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board concludes that the record reflects that the 
veteran's bilateral hearing loss has remained essentially the 
same since the time of his application for compensation in 
June 2001 until the present.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (2002);  see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

38 C.F.R. § 3.324

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  See 38 C.F.R. 
§ 3.324 (2003).

The veteran is currently service-connected for residuals of a 
left ankle sprain, granted in September 1946, and bilateral 
hearing loss, both of which are assigned noncompensable 
evaluations. 

The medical evidence of record does not indicate that the 
veteran has made any complaints regarding the residuals of 
his left ankle strain.

Similarly, there is no medical evidence on file of any 
significant residuals of the veteran's other service- 
connected disability, bilateral hearing loss, including on VA 
examinations in August 2001 and March 2004.

Consequently, it is clear from the record that the service- 
connected disabilities would not interfere with normal 
employability.  Accordingly, a compensable evaluation is not 
warranted under the provisions of 38 C.F.R. § 3.324 (2003). 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (2002);  see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 







ORDER


Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

A compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



